EXHIBIT 10.6
 


AMENDED AND RESTATED INTERCREDITOR AGREEMENT
 
THIS AMENDED AND RESTATED INTERCREDITOR AGREEMENT (the “Intercreditor Agreement”
or “Agreement”) dated effective as of October 31, 2012, is by and among WELLS
FARGO BANK, NATIONAL ASSOCIATION ("WF"),  in its capacity as administrative
agent for the lenders party to the Credit Agreement described below ("Agent")
and UNION STATE BANK OF EVEREST, d/b/a Bank of Atchison (“Bank of Atchison”)
with respect to certain financing arrangements with MGPI PROCESSING, INC.,
(formerly known as MGP Ingredients, Inc.), a Kansas corporation (the
“Borrower”).
 
BACKGROUND
 
A. Agent, Borrower, certain affiliates of Borrower party thereto and the lenders
party thereto (the "Lenders") are entering into that certain Amended and
Restated Credit Agreement dated on or about the date hereof (as amended,
restated or otherwise modified from time to time, the "Credit Agreement"), and
certain instruments, documents and other agreements related thereto, defined
therein or contemplated thereby (the foregoing, together with all amendments,
modifications and restatements thereof now and from time to time hereafter
entered into in connection therewith are individually or collectively referred
to as the “WF Agreements”), pursuant to which the Lenders  propose to extend
credit to the Borrower and certain affiliates of the Borrower in an original
principal amount of up to $55,000,000.  The Credit Agreement  amends and
restates in its entirety that certain Credit and Security Agreement dated as of
July 21, 2009 between WF and MGP Ingredients, Inc. (as amended, restated or
otherwise modified prior to the Closing Date, the "Existing Credit Agreement").
 
B. Pursuant to a certain (i) Promissory Note dated as of March 31, 2009 and (ii)
promissory note dated as of July 17, 2009, each by Borrower  in favor of Bank of
Atchison and certain agreements, instruments, documents and other agreements
related thereto, defined therein or contemplated thereby (the foregoing,
together with all amendments and modifications thereof now and from time to time
hereafter entered into between Bank of Atchison and Borrower are individually or
collectively referred to as the “Bank of Atchison Agreements”), Bank of Atchison
agreed to extend credit to the Borrower in the aggregate original principal
amount of $3,500,000.
 
C. In connection with the Existing Credit Agreement and the Bank of Atchison
Documents, WF and Bank of Atchison previously entered into that certain
Intercreditor Agreement, dated as of July 21, 2009 (the "Existing
Intercreditor").
 
D. WF and Bank of Atchison desire to amend and restate the Existing
Intercreditor in its entirety as follows.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, it is hereby
agreed as follows:
 
 
 

--------------------------------------------------------------------------------

 
1. DEFINITIONS
 
1.1 Account, Chattel Paper, Commercial Tort Claims, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Fixtures, General Intangibles, Goods,
Instruments, Inventory, Investment Property, Letter-of-Credit Right, Proceeds,
Supporting Obligations and Tangible Chattel Paper have the respective meanings
assigned to such terms, as of the date of this Agreement, in the Illinois
Uniform Commercial Code.
 
1.2 WF Claim shall mean all obligations or indebtedness of the Borrower, now or
in the future owing to Agent or any Lender, as set forth in the WF Agreements,
including but not limited to, all sums loaned and advanced to or for the benefit
of Borrower at any time under the terms of the WF Agreements, any interest
thereon, any future advances, any costs of collection or enforcement, including
reasonable attorneys’ and paralegal costs, costs, fees, and any prepayment
penalties.
 
1.3 Bank of Atchison Claim shall mean all obligations or indebtedness of the
Borrower now or in the future owing, to Bank of Atchison as set forth in the
Bank of Atchison Agreements, including but not limited to, all sums loaned and
advanced to or for the benefit of Borrower at any time under the terms of the
Bank of Atchison Agreements, any interest thereon, any future advances, any
costs of collection or enforcement, including reasonable attorneys’ fees and
paralegals’ costs, fees and any prepayment penalties.
 
1.4 Collateral shall mean all of the Borrower’s now owned or hereafter acquired
interest in all assets of every kind or nature, whether now owned or hereafter
acquired, including without limitation, all of Borrower’s real and personal
property and specifically including without limitation, the property or
interests in all and any of the property defined in paragraph 1.1 above, whether
now owned or hereafter acquired, and the proceeds and products thereof, and
where applicable, the proceeds of insurance or escrow accounts covering any such
property.
 
1.5 WF Senior Collateral shall mean the Collateral in which Agent has a senior
lien or security interest as described in and provided by paragraph 2.1(a).
 
1.6 Bank of Atchison Senior Collateral shall mean the Collateral in which Bank
of Atchison has a senior lien or security interest as described in and provided
by paragraph 2.1(b).  Bank of Atchison acknowledges and agrees that except for
the Bank of Atchison Senior Collateral, Bank of Atchison does not claim or hold
a security interest or lien of any kind on any of the assets of Borrower.
 
1.7 Enforcement shall mean, collectively or individually for one or both of
Agent and Bank of Atchison to make demand for payment or accelerate the
indebtedness of the Borrower, repossess any material amount of Collateral or
commence the judicial or non-judicial enforcement of any of the rights and
remedies against the Collateral under the WF Agreements, the Bank of Atchison
Agreements, any related agreements or applicable law.
 
 
2

--------------------------------------------------------------------------------

 
1.8 Enforcement Notice shall mean a written notice delivered, at a time when a
“Default” or an “Event of Default” (as defined in the WF Agreements or the Bank
of Atchison Agreements, respectively and if not so defined, the occurrence of
any event or default under any of such agreements, giving rise to the exercise
of any Enforcement right or action by Agent or Bank of Atchison, respectively)
has occurred and is continuing, by Agent or Bank of Atchison, to another Party
hereto, specifying the relevant Default or Event of Default, stating the current
balance of the WF Claim or Bank of Atchison Claim, as appropriate, and
requesting the current balance of the other parties’ claims.


1.9 Insolvency Proceeding means any receivership, conservatorship, general
meeting of creditors, insolvency or bankruptcy proceeding, assignment for the
benefit of creditors, or any proceeding or action by or against the Borrower for
any relief under any bankruptcy or insolvency law or other laws relating to the
relief of debtors, readjustment of indebtedness, reorganizations, dissolution,
liquidation, compositions or extensions, or the appointment of any receiver,
intervenor or conservator of, or trustee, or similar officer for, the Borrower
or any substantial part of its properties or assets, including, without
limitation, proceedings under the Bankruptcy Code, or under other federal, state
or local statute, laws, rules and regulations, all whether now or hereafter in
effect.


1.10 Parties shall mean Agent and Bank of Atchison, and Party shall mean either
Agent or Bank of Atchison as the context indicates.


1.11 The word “senior”, when used in conjunction with the words “Collateral”,
“collateral”, “priority”, and/or “lien” shall mean and refer to the relative
perfection and priority of liens and security interests among the Parties
established by the agreement of the Parties in Section 2.1 of this Agreement.
 
2. INTERCREDITOR AGREEMENT
 
2.1 Lien Priorities.  Notwithstanding the date, manner or order of attachment or
perfection of the security interests and liens granted to Agent or Bank of
Atchison by Borrower and notwithstanding any provisions of the Uniform
Commercial Code, the United States Bankruptcy Code (the “Bankruptcy Code”) or
any applicable law or decision or the WF Agreements or the Bank of Atchison
Agreements, or whether Agent or Bank of Atchison holds possession of all or any
part of the Collateral, the following, as between Agent and Bank of Atchison,
shall be the relative priority of the security interests and liens of Agent and
Bank of Atchison in the Collateral:
 
(a) Agent shall have a first and prior security interest and lien in all
property and collateral described on Schedule 2.1(a) hereto (the “WF Senior
Collateral”); and
 
(b) Bank of Atchison shall have a first and prior security interest in all
property and collateral described on Schedule 2.1(b) hereto (the “Bank of
Atchison Senior Collateral”).
 
 
3

--------------------------------------------------------------------------------

 
(c) Agent shall have a second and junior security interest in all property and
collateral described on Schedule 2.1(c) hereto (“WF Junior Collateral”).
 
(d) The priorities established hereunder are only as between Agent and Bank of
Atchison and to the extent that the operation of the foregoing provisions would
otherwise entitle any other person (including a trustee in bankruptcy) to either
a priority over the parties herein or a right to avoid the lien of the other
Party, then (and only to such extent) this paragraph shall be null and void and
Agent and Bank of Atchison shall, from the proceeds received from the other
Party’s senior Collateral, sell and/or purchase participation interests in the
WF Claim or the Bank of Atchison Claim to effectuate, to the maximum extent
possible, the allocative purposes of this Section 2.1 and to maximize the
recovery for Agent with respect to WF Senior Collateral and Bank of Atchison
with respect to the Bank of Atchison Senior Collateral in accordance with and
pursuant to the other terms and provisions of this Agreement.
 
(e) Each Party agrees it will execute any and all agreements and documents which
the other Party may reasonably request to evidence the subordination and
priority of liens and security interests as established by this Section 2.1 in
this Agreement.
 
(f) Subject only to the relative priorities set forth in this Section 2.1
(including without limitation, the provisions of subsection 2.1(d)), each of the
Parties agrees that it will not contest or challenge the validity, legality,
enforceability, perfection or avoidability of the respective security interest
in, rights or lien of the other Party as set forth in Sections 2.1(a), (b), and
(c) above on the Collateral (or any other collateral) of the other Party in any
proceeding for any reason.  Each Party acknowledges that a breach of this
covenant is likely to cause irreparable harm to the other and shall be
specifically enforceable.
 
(g) The lien and security interest priorities (collectively, the “lien
priorities”) provided in this Agreement shall not be altered or otherwise
affected by any amendment, modification, supplement, extension, renewal,
restatement or refinancing of either the WF Agreements or the Bank of Atchison
Agreements, nor by any action or inaction which the Agent, any Lender, Bank of
Atchison or the Borrower may take or fail to take in respect of the Collateral,
nor by the institution or pendency of any Insolvency Proceeding.
 
(h) The undertakings and agreements set forth in this Agreement are solely for
the benefit of the Parties and there are no other parties (including, without
limitation, the Borrower and affiliates of Borrower) who are intended to be
benefited in any way by this Agreement.  Except as otherwise expressly set forth
in this Agreement, nothing contained in this Agreement is intended to limit in
any way the rights and remedies of the Agent or any Lender or Bank of Atchison
under the WF Agreements or Bank of Atchison Agreements, respectively.
 
 
4

--------------------------------------------------------------------------------

 
(i) Until the payment or satisfaction in full of the WF Claim and Bank of
Atchison Claim, respectively, each Party further agrees that it shall not make
any election, give any consent, commence any action or file any motion or take
any other action in any case by or against the Borrower under the Bankruptcy
Code which would result in the payment or distribution of the Collateral or
other assets of the Borrower contrary to the express provisions of this
Agreement, without the prior written consent of the other Party, which consent
may be withheld in each others Party’s sole and absolute discretion, provided,
however, that the notifying Party shall have the right, at any time and in its
sole discretion, to file a proof of claim and defend or refute any objection to
such claim in any Insolvency Proceeding.
 
(j) Notwithstanding anything to the contrary contained herein, Bank of Atchison
represents and warrants that if does not have any UCC filings against Borrower
which cover, in whole or in part, the WF Senior Collateral, other than those
filings listed on Schedule 2.1(j) hereof (the “Bank of Atchison Filings”).
 
2.2 Distribution of Proceeds of Collateral.  At any time (whether or not
following an Enforcement Notice), all proceeds of Collateral shall be
distributed in accordance with the following procedure:
 
(a) The WF Senior Collateral and all proceeds of the WF Senior Collateral shall
be applied to the WF Claim.
 
(b) The Bank of Atchison Senior Collateral and all proceeds of the Bank of
Atchison Senior Collateral shall be applied to the Bank of Atchison
Claim.  After the Bank of Atchison Claim is indefeasibly paid in full and the
Bank of Atchison Agreements are terminated and indefeasibly fully paid or
otherwise satisfied in Bank of Atchison’s sole discretion, any remaining
proceeds of the Bank of Atchison Senior Collateral shall be applied to the WF
Claim in accordance with their lien priorities set out in 2.1(a) and 2.1(b), as
appropriate.
 
After the WF Claim and the Bank of Atchison Claim have been paid or satisfied in
full, the balance of proceeds of Collateral, if any, shall be paid to Borrower
or as otherwise required by applicable law.
 
2.3 Enforcement Actions. Bank of Atchison agrees not to commence Enforcement
until one hundred eighty (180) days after an Enforcement Notice has been given
to Agent (“Bank of Atchison Standstill Period”).  Agent agrees not to commence
Enforcement against the Bank of Atchison Senior Collateral until an Enforcement
Notice has been given to Bank of Atchison.  Subject to the foregoing, Agent and
Bank of Atchison agree that from and after the receipt of an Enforcement Notice,
and until such time as Borrower has cured any applicable Default or Event of
Default (if permitted to do so by the relevant document), or Bank of Atchison or
Agent, as applicable, has waived such Default or Event of Default, and any and
all conditions to such waiver have been satisfied:
 
 
5

--------------------------------------------------------------------------------

 
(a) Agent or Lenders may, at their option, take any action to accelerate payment
of the WF Claim and to foreclose or realize upon or enforce any of its rights
with respect to the WF Senior Collateral, without the prior written notice to or
consent of Bank of Atchison, and with Bank of Atchison hereby waiving any rights
(to the extent it has such rights) to a “commercially reasonable sale” under the
Uniform Commercial Code; and further provided, that Bank of Atchison shall not
take any action to foreclose or realize upon or to enforce any of their rights
with respect to any of the Collateral in which they have a lien or security
interest junior to Agent or without Agent’s prior written consent.
 
(b) Bank of Atchison may, following the Bank of Atchison Standstill Period, at
its option, take any action to accelerate payment of the Bank of Atchison Claim
and to foreclose or realize upon or enforce any of its rights with respect to
the Bank of Atchison Senior Collateral, without the prior written consent of
Agent, and with Agent hereby waiving any rights (to the extent it has such
rights) to a “commercially reasonable sale” under the Uniform Commercial Code;
and further provided, that Agent shall not take any action to foreclose or
realize upon or to enforce any of its rights with respect to any of the
Collateral in which it has a lien or security interest junior to Bank of
Atchison without Bank of Atchison’s prior written consent.
 
(c) If Agent and Bank of Atchison elect to proceed with Enforcement under the WF
Agreements and the Bank of Atchison Agreements, respectively, in each case, in
accordance with the terms of this Agreement, then each shall proceed with the
Enforcement of any security interests in or liens on any Collateral in which it
has a senior lien or security interest, but, except as otherwise provided in
Section 2.4 below, not against that portion in which it has only a junior and
inferior lien and security interest.
 
(d) Bank of Atchison agrees to execute (as applicable) and deliver to Agent,
promptly upon Agent’s request, appropriate UCC termination statements or partial
releases, or satisfactions or discharges of liens, with respect to any of the WF
Senior Collateral being sold or otherwise disposed of (i) in the ordinary course
of Borrower’s continuing business or (ii) in connection with the liquidation of
Borrower’s assets upon or after the declaration of a Default or an Event of
Default by Agent or the Lenders pursuant to the WF Agreements and, in each case,
otherwise in accordance with this Agreement.  The proceeds of any WF Senior
Collateral so sold or disposed of shall be applied, after the deduction of any
and all costs relating to such sale or disposition (including attorneys’ fees,
advertising costs and auctioneer’s fees) to the outstanding WF Claim as Agent
may, in its discretion, determine and, only if the WF Claim is indefeasibly paid
in full, then to all or any part of the Bank of Atchison Claim.
 
(e) Agent agrees to execute and deliver to Bank of Atchison, promptly upon Bank
of Atchison’s request, appropriate UCC termination statements or partial
releases, or satisfactions or discharges of liens, with respect to any of the
Bank of Atchison Senior Collateral being sold or otherwise disposed of (i) in
the ordinary course of Borrower’s continuing business or (ii) in connection with
the liquidation of Borrower’s assets upon or after the declaration of a Default
or an Event of Default by Bank of
 
 
6

--------------------------------------------------------------------------------

 
Atchison pursuant to the Bank of Atchison Agreements and, in each case,
otherwise in accordance with this Agreement.  The proceeds of any Bank of
Atchison Senior Collateral so sold or disposed of shall be applied, after the
deduction of any and all costs relating to such sale or disposition (including
attorneys’ fees, advertising costs and auctioneer’s fees) to the outstanding
Bank of Atchison Claim as Bank of Atchison may, in its discretion, determine
and, only the Bank of Atchison Claim is indefeasibly paid in full, then to all
or any part of the WF Claim.
 
(f) The parties hereto shall execute and deliver such additional documents and
take such additional action as may be reasonably necessary to effectuate the
provisions and purposes of this Agreement.  If requested, the parties shall
authorize filings to be recorded in accordance with Uniform Commercial Code
provisions in the appropriate locations reflecting the provisions of this
Agreement.
 
(g) If Agent or Bank of Atchison has any security interest in or lien on any of
the Collateral as security for payment of any indebtedness of Borrower or of any
other party, other than indebtedness incurred pursuant to the WF Agreements or
the Bank of Atchison Agreements, then Agent or Bank of Atchison, as the case may
be, may not apply the proceeds of any of the Collateral to satisfy such other
indebtedness until the WF Claim and the Bank of Atchison Claim are paid in full
or otherwise satisfied.
 
2.4 Junior Lien Enforcement.  Agent shall not initiate an Enforcement against
the WF Junior Collateral unless Agent has previously commenced an Enforcement
against the WF Senior Collateral otherwise in accordance with the terms
hereof.  Notwithstanding the foregoing, Agent may participate in an enforcement
against the WF Junior Collateral in accordance with the terms hereof to the
extent such Enforcement is initiated by the Bank of Atchison or such Enforcement
is reasonably necessary in order to preserve Agent's rights in the WF Junior
Collateral.
 
2.5 Additional Credit Extensions and Agreements by Bank of Atchison;
Modification of WF Agreements.
 
(a) Bank of Atchison shall not, unless it has first obtained the written consent
of Agent, except as required (in the reasonable discretion of Bank of Atchison)
for the express limited purpose of preserving  and protecting its security
interest in the Bank of Atchison Senior Collateral extend additional credit to
Borrower beyond the amount outstanding  to Borrower under the Bank of Atchison
Agreements as of the date hereof, which is equal to $1,121,717.36.
 
(b) Agent and Lenders may at any time and from time to time without the consent
of or notice to Bank of Atchison, without incurring liability to Bank of
Atchison and without impairing or releasing the obligations of Bank of Atchison
under this Agreement, change the manner or place of payment, extend the time of
payment, advance additional funds, or renew or alter any of the terms of the WF
Agreements, or amend in any manner any agreement, note, guaranty or other
instrument evidencing or securing or otherwise relating to the WF Claim.
 
 
7

--------------------------------------------------------------------------------

 
2.6 Accountings.  Agent and Bank of Atchison each agree upon request to provide
information to the other reasonably sufficient to track and demonstrate the
application to the indebtedness of Borrower of payments received by or on behalf
of Borrower  to the other Party hereto upon request, giving effect to the
application of proceeds of Collateral as hereinbefore provided.
 
2.7 Notices of Defaults.  Bank of Atchison agrees to give Agent copies of any
notice of the occurrence or existence of an Event of Default sent to Borrower
simultaneously with the sending of such notice to Borrower.  The sending of such
notice shall give Agent the right but not the obligation to cure such Event of
Default.
 
2.8 Agency for Perfection.  Agent and Bank of Atchison each hereby appoint each
other as agent solely for purposes of perfecting the respective security
interests and liens on the Collateral.  To the extent that any Party obtains
possession of the other Party’s senior Collateral, the Party having possession
shall notify the other Party of such fact and shall deliver such Collateral to
the senior Party upon request of the senior Party.
 
2.9 Actions Upon Repayment of Claims.  If the WF Claim or the Bank of Atchison
Claim is paid in full, but  the Claim of the other Party has not been paid in
full, then each Party whose Claim is thus fully paid shall transfer any
Collateral (but not any guaranties given to Agent or the Lenders or Bank of
Atchison) or proceeds therefrom held by it to the other Party, unless otherwise
required to remit the proceeds according to law, and shall assign its security
interest and all of its rights under financing statements to the other Party
hereto, unless otherwise agreed to in writing by the other Party.  Any such
transfer or assignment shall be without recourse or warranty.
 
2.10 Insurance.  Notwithstanding anything to the contrary herein, Borrower shall
obtain satisfactory lender’s Loss Payable Endorsement(s) naming Agent and Bank
of Atchison, as their interests may appear, with respect to policies which
insure Collateral hereunder, or with such other designation as the parties
hereto may agree.  The Party having a senior security interest or lien in the
Collateral shall, subject to such parties rights under its agreements with
Borrower, have the sole and exclusive right, as against the other parties, to
adjust settlement of such insurance policy in the event of any loss.  All
proceeds of such policy for any portion of Collateral shall be paid to the Party
having the senior priority with respect to such Collateral under this Agreement.
After payment of such senior Party’s Claim and all expenses of collection,
including reasonable attorneys’ and costs, fees and expenses, any remaining
proceeds shall be promptly remitted to the other Party or parties hereto for
application on their Claim.
 
2.11 UCC Notices.  In the event that Agent or Bank of Atchison shall be required
by the Uniform Commercial Code or any other applicable law to give notice to the
other of intended disposition of Collateral, such notice shall be given in
accordance with paragraph 3.1 hereof and ten (10) days’ notice shall be deemed
to be commercially reasonable.
 
2.12 Insolvency Proceeding.  In the event of an Insolvency Proceeding, no Party
shall (i) object to or oppose any efforts by the other Party to obtain relief
from the automatic stay


 
8

--------------------------------------------------------------------------------

 
under Section 362 of the Bankruptcy Code, (ii) seek to cause the Borrower’s
bankruptcy estate to abandon that portion of the Collateral (or any portion
thereof) in which the other Party has a first and senior priority position under
Section 2.1 above; (iii) vote in any Insolvency Proceeding in favor of any plan
of reorganization or liquidation that contains any provision inconsistent with
the priority as provided in Section 2.1 of this Agreement; or (iv) seek the
substantive consolidation of the assets of the Borrower with the assets of any
affiliate of the Borrower; provided that nothing in this clause (iv) shall
prohibit the other Party from exercising its remedies under the Bank of Atchison
Agreements and WF Agreements against any guarantor in the event of any
Insolvency Proceeding.
 
In the event a Party is required, under the Bankruptcy Code or any similar
bankruptcy or insolvency law, to return to the Borrower, the estate in
bankruptcy thereof, any trustee, receiver or other similar representative of the
Borrower, any payment or distribution of assets, whether in cash, property or
securities previously received by such Party on account of any portion of the
Collateral in which it holds a first and senior priority under Section 2.1 (a
“Reinstatement Distribution”), then to the maximum extent permitted by law, this
Agreement and the priority and subordination provisions of Section 2.1 and any
lien or security interest securing it shall be reinstated with respect to any
such Reinstatement Distribution.


2.13 Liquidations.  In the event of any distribution of the assets or
readjustments of the obligations and indebtedness of the Borrower whether by
reason of sale, liquidation, bankruptcy, arrangement, receivership, assignment
for the benefit of creditors or any other similar action or proceeding, or the
application of the assets of the Borrower to the payment or liquidation thereof,
Agent shall not be entitled to any proceeds of the WF Junior Collateral unless
and until the Bank of Atchison Claim has been paid and performed in full;
provided, however, that each Party shall be entitled to retain all assets
(including cash, securities, notes or other properties) that it receives
pursuant to a confirmed plan of reorganization under Chapter 11 of the United
States Bankruptcy Code or liquidation of the Borrower.  In the event that a
Party shall have received in any such proceedings any payment or distribution of
assets in violation of the preceding sentence, such payment or distribution
shall be held in trust for the other Party and shall promptly be paid or given
over to such Party by the other Party in exactly the form received.
 
3. MISCELLANEOUS
 
3.1 Notices.  All notices hereunder shall be effective upon receipt, and shall
be in writing and sent by either certified mail, return receipt requested, or
overnight courier of national reputation,, to the addresses as set forth above,
but to the attention of the following at the addresses set forth
herein:  (a) Wells Fargo Bank, National Association, Attention:  Business
Finance Division Manager, 150 S. Wacker Drive, Suite 2200, Chicago, Illinois
60606; with a copy to Goldberg Kohn Ltd., Attention: David Dranoff, 55 E.
Monroe, Suite 3300, Chicago, Illinois 60603, and (b) Bank of Atchison, 701
Kansas Avenue, Atchison, Kansas 66002, Attn: Jeff Caudle, or to such other
address or person as any of the parties hereto may designate in writing to the
other parties.  Notice shall be deemed received upon actual receipt.
 
 
9

--------------------------------------------------------------------------------

 
3.2 Contesting Liens or Security Interests.  Agent and Bank of Atchison shall
not contest the validity, perfection, priority or enforceability of any lien or
security interest granted to any other Party hereto and each Party agrees to
cooperate in the defense of any action contesting the validity, perfection,
priority or enforceability of such liens or security interest.
 
3.3 No Additional Rights for Borrower Hereunder.  If any Party hereto shall
enforce its rights or remedies in violation of the terms of this Agreement,
Borrower (and each party designated a Borrower) agrees that it shall not use
such violation as a defense to the Enforcement by any Party hereto under the WF
Agreements and/or the Bank of Atchison Agreements nor assert such violation as a
counterclaim or basis for setoff or recoupment against any Party hereto provided
only that such lender who fails to give such notice may, if required by the
other two lenders entitled to receive such notice, be liable to such other
lender(s) to the extent of any actual monetary damages suffered by reason of
such failure to give such notice and opportunity to cure.
 
3.4 Independent Credit Investigations.  None of the parties hereto nor any of
their respective directors, officers, agents, attorneys or employees shall be
responsible to any other or to any other person, firm or corporation, for
Borrower’s solvency, financial condition or ability to repay the WF Claim or the
Bank of Atchison Claim, or for statements of Borrower, oral or written, or for
the validity, sufficiency or enforceability of the WF or the Bank of Atchison
Claim, the WF Agreements and the Bank of Atchison Agreements, or any liens or
security interests granted by Borrower to the parties hereto in connection
therewith.  Each Party hereto has entered into its respective financing
agreements with Borrower based upon its own independent investigation, and makes
no warranty or representation to any other Party hereto nor does it rely upon
any representation of any other Party hereto with respect to matters identified
or referred to in this paragraph.
 
3.5 Limitation on Liability of Parties to Each Other.  Except as provided in
this Agreement, none of the Parties shall have any liability to the other Party
except for gross negligence or willful misconduct.
 
3.6 Amendments to Financing Arrangements or to this Agreement.  Agent and Bank
of Atchison shall use their best efforts to notify the other Party hereto of any
amendment or modification in the WF Agreements or the Bank of Atchison
Agreements, but the failure to do so shall not create a cause of action against
the Party failing to give such notice or create any claim or right on behalf of
any third party.  Agent and Bank of Atchison shall, upon request of the other
Party, provide copies of all such modifications or amendments and copies of all
other documentation relevant to the Collateral hereunder.  All modifications or
amendments of this Agreement must be in writing and duly executed by an
authorized officer of each Party to be binding and enforceable.
 
3.7 Marshalling of Assets.  Agent hereby waives any and all rights to have the
Bank of Atchison Senior Collateral, or any part hereof, marshaled upon any
foreclosure of any of the Bank of Atchison liens.  Bank of Atchison hereby
waives any and all rights to have the WF Senior Collateral, or any part thereof,
marshaled upon any foreclosure of any of the Agent's liens.
 
 
10

--------------------------------------------------------------------------------

 
3.8 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of all of the Parties
hereto, but does not otherwise create, and shall not be construed as creating,
any rights enforceable by any person not a party to this Agreement.
 
3.9 Governing Law, Jurisdiction, Jury Trial Waiver, Etc.  This Agreement shall
be governed by and construed in accordance with the substantive laws (other than
conflict laws) of the State of Illinois. The parties hereto hereby (i) consent
to the personal jurisdiction of the state and federal courts located in the
State of Illinois in connection with any controversy related to this Agreement;
(ii) waive any argument that venue in any such forum is not convenient,
(iii) agree that any litigation initiated by Agent or Bank of Atchison in
connection with this Agreement may be venued in either the State or Federal
courts located in Cook County, Illinois; and (iv) agree that a final judgment in
any such suit, action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.
 
3.10 Schedules.  The terms and conditions of all Schedules attached hereto and
described herein are, by this reference incorporated herein as if fully set
forth.
 
3.11 Schedules Attached.  The following Schedules are attached hereto and by
this reference incorporated herein:
 
Schedule 2.1(a)
Schedule 2.1(b)
Schedule 2.1(c)
Schedule 2.1 (j)


3.12 Bankruptcy Survival.  This Agreement shall remain in full force and effect
notwithstanding the filing of any petition by or against the Borrower under the
federal Bankruptcy Code, and the priority of payments as between the Parties
shall continue to be made on the same basis that payments were to be applied
prior to the date of filing the petition.
 
3.13 No Fiduciary Duties.  Except as expressly set forth in this Agreement,
neither Party shall have any duty or obligation to the other Party, and neither
Party shall have a fiduciary relationship in respect of the other Party.
 
3.14 Miscellaneous.
 
 
11

--------------------------------------------------------------------------------

 


a.           The section titles contained in this Agreement are and shall be
without substance or meaning and are not a part of the agreement between the
Parties.  This Agreement contains the entire agreement between the Parties with
respect to the matters set forth herein and may not be altered, modified or
amended in any respect, nor may any right, power or privilege of any Party be
waived, released or discharged except in a writing executed by all Parties.


b.           This Agreement will be binding upon and inure to the benefit of the
Parties and their respective successors and assigns.


c.           This Agreement is the entire agreement of the Parties and may not
be amended or modified except by an instrument in writing signed by Agent and
Bank of Atchison.


d.           If any provision of this Agreement or the application thereof is
held invalid or unenforceable, the remainder of this Agreement will not be
affected thereby.


e.           If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced because of any law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
Party hereto. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible.


f.           This Agreement may be executed in one or more counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.


g.           The exchange of copies of this Agreement and of signature pages by
PDF through email or facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes.  Electronic signatures of the parties
transmitted as set forth herein shall deemed to be original signatures for all
purposes.


h.           THE PARTIES EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT.


3.15 Effect of Amendment and Restatement.  Upon the effectiveness of this
Intercreditor Agreement, the Existing Intercreditor Agreement shall be amended
and restated in its entirety by this Agreement.
 


 
12

--------------------------------------------------------------------------------

 


[Remainder of page intentionally left blank.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the lender parties have executed this Agreement as of the
day and year first above written.
 

 
WELLS FARGO BANK,  NATIONAL
ASSOCIATION, as Agent
              By: /s/ Chris Heckman   Name: Chris Heckman   Its: Vice President
             
UNION STATE BANK OF EVEREST, D/B/A
BANK OF ATCHISON USB
              By: /s/ Jeff Caudle   Name: Jeff Caudle   Its:
Senior Vice President

 


 
Signature Page to Amended and Restated Intercreditor Agreement

--------------------------------------------------------------------------------

 


(WF/BANK OF ATCHISON)
(Intercreditor Agreement)


Acknowledgment of Borrower


The undersigned acknowledges and agrees to the foregoing terms and provisions of
the Amended and Restated Intercreditor Agreement (the "Intercreditor Agreement")
as they relate solely to the rights, duties and obligations of Agent and Bank of
Atchison as between such parties.  By executing this Agreement, the undersigned
agrees to be bound by the provisions of such Intercreditor Agreement as they
relate to the relative rights of Agent and Bank of Atchison as between such
parties; provided, however, that nothing in the Intercreditor Agreement shall
amend, modify, change or supersede the respective terms of the WF Agreements or
the Bank of Atchison Agreements (or any other document to which the undersigned
may be a party) as between the parties and the undersigned, and in the event of
any conflict or inconsistency between the terms of this Intercreditor Agreement
and the WF Agreements or the Bank of Atchison Agreements (or any such other
documents as the case may be), the terms of the WF Agreements and the Bank of
Atchison Agreements (and such other documents) shall govern.  The undersigned
further agrees that the terms of the Intercreditor Agreement shall not give the
undersigned any substantive rights vis-à-vis Agent or Bank of Atchison and shall
not give Agent or Bank of Atchison any substantive rights vis-à-vis the
undersigned.
 
 


 
BORROWER:
       
MGP PROCESSING, INC.,
a Kansas corporation
        By: /s/ Don Tracy   Print Name: Don Tracy   Title: Chief Financial
Officer  

 
 
 
 
 
 
 
Acknowledgment Page to Amended and Restated Intercreditor Agreement

--------------------------------------------------------------------------------

 
Schedule 2.1(a)


WF Senior Collateral


All of Borrower’s assets, real and personal of every kind or nature whether now
owned or hereafter acquired, including without limitation, all of the Borrower’s
Accounts, Chattel Paper, Tangible Chattel Paper, Investment Property, Deposit
Accounts, Documents, Equipment, General Intangibles, Goods, Instruments,
Inventory, Investment Property, Letter-of-Credit rights, letters of credit,
Proceeds, Supporting Obligations, all sums on deposit in any collateral account,
and any items in any lockbox; together with (i) all substitutions and
replacements for and products of any of the foregoing; (ii) in the case of all
Goods, all accessions; (iii) all accessories, attachments, parts, equipment and
repairs now or hereafter attached or affixed to or used in connection with any
goods; (iv) all warehouse receipts, bills of lading and other documents of title
now or hereafter covering such goods; (v) all collateral subject to the lien of
any Loan Document (as defined in the WF Agreements); (vi) any money, or other
assets of the Borrower that now or hereafter come into the possession, custody,
or control of WF; (vii) all sums on deposit in any deposit account; (viii) any
life insurance policies to which Borrower is a beneficiary; (ix)  proceeds of
any and all of the foregoing; (x) books and records of the Borrower, including
all mail or electronic mail addressed to the Borrower (subject to Borrower’s
normal and customary retention procedures); and (xi) all of the foregoing,
whether now owned or existing or hereafter acquired or arising or in which the
Borrower now has or hereafter acquires any rights, EXCEPT that the Bank of
Atchison Senior Collateral described on Schedule 2.1(b) of this Agreement is
expressly excluded from the WF Senior Collateral.
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 2.1(b)


Bank of Atchison Senior Collateral


1.           Liens on the real property and fixtures described in that certain
Real Estate Mortgage dated March 31, 2009, recorded April 1, 2009 in Book 571,
Page 782 of the office of the Register of Deeds of Atchison County, Kansas (the
“Flour Mill Real Estate”).
 
2.           Liens on the real property and fixtures described in that certain
Real Estate Mortgage dated March 31, 2009, recorded April 9, 2009 in Book 553,
Page 100 of the office of the Register of Deeds of Pottawatomie County, Kansas,
(the “Onaga Real Estate”).
 
3.           Liens on the real property and fixtures described in that certain
Real Estate Mortgage dated July 17, 2009, recorded July 21, 2009 in Book 575,
Page 835-851 of the office of the Register of Deeds of Atchison County, Kansas
(the “Atchison Plant Real Estate”).
 
4.           All Equipment, parts, accessories, repairs, replacements,
substitutions and improvements of and to such Equipment and all proceeds of the
foregoing located upon the Flour Mill Real Estate, Onaga Real Estate and
Atchison Plant Real Estate.
 
For purposes of clarity, Bank of Atchison expressly acknowledges and agrees that
the Bank of Atchison Senior Collateral expressly excludes any and all of (i)
Borrower’s Accounts, Goods and Inventory and (ii) Borrower’s Equipment other
than Equipment located upon the Flour Mill Real Estate, Onaga Real Estate or the
Atchison Plant Real Estate.




 
 

--------------------------------------------------------------------------------

 
Schedule 2.1(c)




WF Junior Collateral


The WF Junior Collateral is the Bank of Atchison Senior Collateral.




 
 

--------------------------------------------------------------------------------

 
Schedule 2.1(j)


Jurisdiction
Date Filed
Filing Number
     
State of Kansas
4/2/2009
6582787








 
 
 
 
 

--------------------------------------------------------------------------------